Case 3:17-cv-02183-MEM Document 61-8 Filed 08/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM
ORDER
AND NOW, this _—__— day of , 2020, it is hereby

ORDERED that Plaintiff's Motion to Compel Oral Depositions is GRANTED. It
is hereby ORDERED AND DECREED that Michael Giangrieco, Esquire, Mary
Ann Warren, Elizabeth Arnold, Alan Hall, and Jeanne Conklin are compelled to
submit themselves to oral depositions at the law office of Mazzoni, Karam,
Petorak, and Valvano at a time agreeable by counsel. Deponents shall not be

questioned on areas that violate the attorney-client privilege.

BY THE COURT:

 

 
